DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14-16, 21, 26-28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack (U.S. Pub. No. 20140021214) in view of Hoepner et al. (U.S. Patent No. 7150380).
Regarding Claim 11, Jack discloses a lid 100 (figure 1) for a bucket having a rim channel and plural bail mounts, the lid comprising: plural cutouts 122 (figure 2) suitable for receiving plural bail mounts of a bucket; a center portion 102 (Figure 1) with a top surface and a bottom surface (Figure 1 and 2); and at least one side portion 104 (Figure 1) with a top surface and a bottom surface (Figure 1 and 2), the side portion hingedly connected to the center portion 140 (Figure 1) and having one of the plural cutouts (figure 1); wherein the plural cutouts are on a first axis and wherein the hinged connection between the center portion and the at least one side portion is on a second axis that is substantially perpendicular to the first axis (Figure 1); and wherein, when the center portion is engaged with a rim channel of a bucket and covering a substantial 
Regarding Claims 12, 21 and 28, Jack teaches all the limitations substantially as claimed except for the lid has a semicircular configuration with a flat back wherein an axis of engagement between the first piece and second piece is approximately perpendicular to the flat back.  However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape.  It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP 21443.04, IV. B. Changes in Shape.
Regarding Claim 14, Jack discloses outer lips extending from the center portion and the at least one side portion (Figure 1), wherein the outer lips are capable of being exterior of and overhang a rim channel of a bucket
Regarding Claim 15, Jack discloses at least one locking tab 114 (figure 2) capable of securing the lid to a rim channel of a bucket (functional language).
Regarding Claim 16, Jack discloses at least one retainer lip extending downwardly from the bottom surface of the center portion 114 (Figure 1), the retainer lip being substantially parallel to the outer lip of the center portion (figure 1) and positioned relative to the outer lip of the center portion to form a gap suitable for receiving a rim channel of a bucket (Figure 1), wherein the retainer lip is capable of engaging an inner surface of a rim channel of a bucket (functional language).
Regarding Claim 26, Jack discloses a lid 100 (Figure 1) for a bucket comprising: a first piece 102 (Figure 1) having a top surface and a bottom surface (figure 1 and 2), wherein the first piece comprises a center portion of the lid (figure 1) and a cutout 122 (Figure 2) suitable for receiving a bail mount of a bucket; and a second piece 104 (Figure 1) having a top surface and a bottom surface (Figure 1 and 2), wherein the second piece comprises a side portion of the lid (Figure 1) and a cutout 122 (Figure 2) suitable for receiving a bail mount of a bucket; wherein the first piece and the second piece are configured to engage one another 130/140 (Figure 1) such that, when engaged, the lid is suitable for covering substantially all of a mouth of a bucket (Figure 1); wherein the first piece and the second piece are further configured to be detachable from one another and from a bucket (Figure 8); and wherein, when the first piece is engaged with a rim channel of a bucket and covering a portion of a mouth of a bucket (Figure 1), the second piece is capable of being detached from the first piece (Figure 8), and the second piece is capable of being joined to the first piece (figure 1), wherein, during such joining, the cutout of the second piece receives a bail mount of a bucket 
Regarding Claim 27, Jack discloses the cutout of the first piece is disposed at least partially on the top surface of the first piece (Figure 1), and wherein the cutout of the second piece is disposed at least partially on the top surface of the second piece (Figure 1).
Regarding Claim 30, Jack discloses outer lips extending from each of the first piece and second piece (Figure 1), wherein the outer lips are capable of being exterior of and overhang a rim channel of a bucket (Figure 1).
Regarding Claim 31, Jack discloses at least one locking tab 114 (Figure 2) capable of securing the lid to a rim channel of a bucket (functional language).
Regarding Claim 32, Jack discloses at least one retainer lip 114 (Figure 2) extending downwardly from the bottom surface of the first piece, the retainer lip being substantially parallel to the outer lip of the first piece (Figure 2) and positioned relative to the outer lip of the first piece to form a gap (Figure 1) suitable for receiving a rim channel of a bucket.
Claims 17-20, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jack (U.S. Pub. No. 20140021214) in view of Hoepner et al. (U.S. Patent No. 7150380) and Gallagher et al. (U.S. Pub. No. 20080190951).
Regarding Claims 17-19, Jack and Hoepner et al. teach all the limitations substantially as claimed the center portion includes a downwardly recessed portion where the recessed portion is suitable for receiving a bottom of a bucket in a stacked relationship and is capable of engaging an inner surface of a rim channel of a bucket (functional language).  However, Gallagher et al. teaches a downwardly recessed 82 (Figure 2A) portion where the recessed portion is capable of engaging an inner surface of a rim channel of a bucket (paragraph 59).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jack and Hoepner et al. to include a recessed portion, as taught by Gallagher et al., in order to allow for easy stacking of containers.
Regarding Claim 20, Jack and Hoepner et al. teach all the limitations substantially as claimed except for the lid has a semicircular configuration with a flat back.  However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape.  It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP 21443.04, IV. B. Changes in Shape.
Regarding Claims 33 and 34, Jack and Hoepner et al. teach all the limitations substantially as claimed except for the first piece includes a downwardly recessed portion where the recessed portion is capable of engaging an inner surface of a rim channel of a bucket (functional language).  However, Gallagher et al. teaches a downwardly recessed portion 82 (Figure 2A) where the recessed portion is capable of engaging an inner surface of a rim channel of a bucket (paragraph 59).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jack and Hoepner et al. to include a recessed portion, as taught by Gallagher et al., in order to allow for easy stacking of containers.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 12, 14-21, 26-28 and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 13, 22, 23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733